Citation Nr: 1121617	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Appellant served on active duty from October 2001 until May 2002, and from January 2004 until March 2005, with further unspecified periods of service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied service connection for low back pain.  The Appellant appealed this rating decision to the Board.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge through videoconferencing with the Hartford, Connecticut, RO.  A copy of the hearing transcript has been associated with the claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  A remand is required in regards to the Appellant's service connection claim in order to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

Service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-48.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 U.S.C.A. § 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

The Board's review of the claims file discloses that the Appellant had additional periods of ACDUTRA service that are not specified within the record.  The Appellant's original claim dated August 2008 and a transcript of his testimony at the January 2011 Travel Board hearing, associated with the claims file, refer to a low back injury while working on a railway in August 2008 during a period of ACDUTRA at Fort Carson in Colorado.  Therefore, on remand, the AMC/RO is requested to determine the Appellant's periods of INACDUTRA and ACDUTRA, if possible, and to include the findings within the claims file.

Concerning the Appellant's service treatment records, which are not associated with the claims file, the Board notes that the RO made several attempts to obtain them.  In a February 2009 memo to the file documenting a formal finding on the unavailability of service treatment records, it listed the following efforts to obtain the records: (1) letters were sent to the Army Reserve Unit, 226th Transportation Railway Operating Company (TROC), 160 Airman Drive in Chicopee, Massachusetts on August 26, 2008 and September 25, 2008, to which there was no response; (2) the VA Records Management Center (RMC) was contacted on October 31, 2008, but they provided a negative response; (3) the National Personnel Records Center (NPRC) was contacted via Personnel Information Exchange System (PIES) request on November 21, 2008, and NPRC responded by providing service personnel records without service treatment records; and (4) letters were sent to the Appellant on August 26, 2008, September 25, 2008, and November 21, 2008 advising him of its inability to obtain the records and requesting that he provide any copies in his possession, but it was noted that he did not respond.  Evidence within the record includes documentation that the RO made a telephone request to the 226th TROC, Army Reserves Unit, at Chicopee, Massachusetts in June 2010.  The caller spoke to an on-duty noncommissioned officer at the unit who confirmed the Appellant was no longer part of the unit and that no records were in their possession.  He stated that all records for the Appellant were retired to St. Louis.  The caller also indicated that he left a phone message for the Appellant on June 29, 2010.  He noted he left his contact information and requested the Appellant call him back concerning obtaining his service treatment records.  Thereafter, the RO made a second request for service treatment records from the VA RMC in June 2010.  The RMC responded that it conducted a special search and no records were found, but provided that if they were found, they would be transferred to the RO.  

During the January 2011 Travel Board hearing, the Appellant's representative asserted the Appellant was not notified that the RO could not obtain his service treatment records.  The representative testified that she contacted the RO prior to issuing a VA Form 646 statement and asked that it send a letter to the Appellant asking for the service treatment records, but she was denied.  (See Travel Board transcript, pp. 7-8.)  The Board notes that during the hearing, the Appellant reported he attempted to get in contact with his unit to request his records without success.  (See Travel Board transcript, p. 11.)  Subsequent to the January 2011 Travel Board hearing, the Appellant submitted a memo from the Army's 226th TROC dated January 2011 which stated (1) the Appellant was assigned to the unit in April 2005; (2) he sustained an injury requiring medical attention at the military treatment facility on Fort Carson while on ACDUTRA from July 20, 2008 to August 3, 2008; and (3) he reported to the unit in January 2011 attempting to retrieve his service treatment records.  The point of contact on the memo, Sergeant First Class W. E. M., reported the Appellant was informed that his service treatment records were no longer at the unit and that he should contact the Human Resources Command (HRC) in St. Louis to locate them.  




The Board recognizes the efforts that the RO and Appellant have put forth to obtain the missing service treatment records.  Although it appears the service treatment records may be lost, the AMC/RO should make another request to NPRC to obtain the records.  Additionally, it should also contact the Army's HRC in St. Louis in an attempt to locate the missing records.

The Board finds that the claim of service connection for a low back disorder must be remanded for a VA medical opinion to clarify whether the Appellant's current diagnosis was caused by his active military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Appellant's claim of entitlement to service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App at 79.

The Appellant submitted a private report dated October 2008 from Magnetic Resonance Imaging (MRI) of New Britain which detailed findings of an MRI of the lumbar spine.  The diagnosis was "disc bulging and extrusions...combining with posterior hypertrophic change to cause severe central canal stenosis at L3-4 and L4-5, as well as focal stenosis at the L5-S1 level where the descending left S1 root is displaced."  He also submitted lay statements from his mother and his fiancée, dated in January 2011 and February 2011, respectively, which stated the Appellant was hospitalized during active training in October 2008 after a back injury.  

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the existence, etiology, or severity of a disability.  See 38 C.F.R. § 3.159.  VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Appellant has an obligation to report for that examination.  In consideration of McLendon, the Board has determined that a remand is necessary under 38 U.S.C.A. § 5103A to determine whether he has a low back disability due to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required for the claim currently on appeal has been fully complied with and satisfied.

2.  The AMC/RO must attempt to obtain the Appellant's service treatment records through a request to the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, and any other appropriate agency.  All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file.




3.  The AMC/RO must attempt to verify the Appellant's periods of ACDUTRA and INACDUTRA while in service with the Army Reserves, including any periods after March 2005 and specifically including any periods in September to October 2008 at Fort Carson in Colorado.  The AMC/RO's efforts should include, but are not limited to, requesting assistance from the National Personnel Records Center (NPRC) and/or any other appropriate agency.  Any attempts to obtain the dates, whether successful or unsuccessful, must be documented within the claims file.

4.  The RO should contact the Appellant and his representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Appellant for his low back disability, not already associated with the claims file.  He should also be requested to provide any service department documents that list his periods of service, including ACDUTRA and INACDUTRA, and copies of any available service treatment records that he may have in his possession.

5.  A VA spine examination must be scheduled, to be conducted at an appropriate location.  The purpose of the examination is to determine whether any current low back disability is the result of trauma resulting from ACDUTRA in October 2008 and/or any other incident during service.  




The following considerations will govern the examination:

a.  The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b.  The records reviewed must include all VA and private treatment records associated with the claims file.  The examiner is asked to specifically comment on the lumbar spine images and the interpreter's findings in the October 2008 report from MRI of New Britain, which is associated with the claims file.

c.  The examiner must respond to the following inquiry:

i.  After reviewing all evidence of record, including the medical opinions from non-VA providers within the record, is there a current low back disability?

ii.  If such current low back disability is shown, what is etiology for such a finding?

iii.  If such current low back disability is shown, is it as a proximate result of ACDUTRA in October 2008 or is it related to any earlier incident of active service or INACDUTRA?




In providing this opinion, the examiner is to provide a complete medical rationale for all opinions, to include discussions of the medical principles, as well as the facts involved.

If the examiner is unable to provide an opinion, after conducting any necessary examination/test/study, without resorting to speculation, he or she should so state.  However, a complete rationale must be provided for any such finding.

6.  After the above actions have been completed, the claims file should be returned to the Board for a determination of the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development o the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Appellant does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


